Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
IDS received 7/18/2018 has been entered.

Election
Applicant’s election without traverse of Group II in the reply filed on 7/5/2021 is acknowledged. 
Claims 7-9 and 22-24 are under examination. 
Priority
This application is a CON of 14/896,142 (filed 12/4/2015) PAT 10041037 which is a 371 of PCT/US2014/041598 (filed 6/9/2014) has PRO 61/833,467 (filed 6/11/2013).

Specification
The use of the trademarks “GlutaMAX” on page 17, line 1, and [104], line 2, have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.



Claim Interpretation
Claim 1 is interpreted as a method claim comprising a single step of culturing a population of isolated SMS cells, “a tubule” is only recited in the preamble as intended use/purpose (together with no specific conditions are recited), therefore is not considered to provide structural limitation to the claimed method. Claims 8-9 provide limitations for the intended formation of “the tubule” without providing structural limitations to the claimed method step, thus claims 8-9 are rejected (in term of art rejection) together with claim 1 as long as the only recited step of “culturing…” is taught by cited art (especially in light of no specific culturing condition is claimed in connection with the forming of “the tubule”).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7-9 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 

Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural phenomenon. Claims direct to “culturing a population of isolated SMS cells…”, the SMS cells exists naturally, wherein no specific culturing conditions are claimed thus that the culturing/growth of thus cells can be a nature occurring process. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the culturing step in claim 1 is recited broadly to include any growth of SMS cells and growth of SMS cells forms/produces ECM naturally, accordingly the limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed process as a whole does not amounts to significantly more than the recited exception. The recited characteristics (such as the growth media DMEM: routine/conventional; and the cells is CD34 positive: naturally existing cells) provides no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description Rejection
Claims 7-9 and 22-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

 The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, claims 1 refer to “culturing ECM…”, however no support is found for “culturing ECM” since it was not described in the specification in such a way as to reasonably to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. “culturing…” is only found in the content of cells not ECM which is excreted/synthesized/produced (US20190010448, [0020]-[0021], [0109]) by SMS cells during culturing process. There is no description of “culturing ECM” specific from the instant specification especially in light of no specific culture condition is recited. Therefore, the claimed step is never described. Thus, the specification does not provide support for the claim. One skilled in the art would conclude that the inventors were not in possession of the claimed invention since the claimed step is not described. Thus, the claims fail to comply with the written description requirement. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Therefore the specification lacks support for the claimed method steps as whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 7-9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Cancer Letters, 2010, 296:178-185).
For Claims 7-9 and 24: the reference teaches a method comprising: culturing a population of isolated SMS cells (SMS cells is not claimed/defined to be distinct from the teaching of adult stem cell/UCB-MSCs, page 178, abstract, lines 1-2++, page 179, left column, para 2.2. and 2.3.), wherein ECM is inherently excreted/synthesized/produced during the culturing of SMS cells.

Claims 7-9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Korean J Reprod Med, 2010, 37(2):99-113, only the English abstract is cited here).
For Claims 7-9 and 24: the reference teaches a method comprising: culturing a population of isolated SMS cells (SMS cells is not claimed/defined to be distinct from the teaching of very small putative stem cells/VSPSCs, page 99, English abstract, line 1++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103(a) as obvious over Sun/Choi in view of Lee (BBRC, 2006, 341:882-888) and Zuba-Surma (Cytomestry, 2009, 75(1):4-13).
Sun/Choi teaches what above as described.
Sun/Choi does not explicitly teach the growth media comprising heat inactivated fetal bovine serum as recited in claim 22, the isolated cells enriched for a CD34 positive fraction as claim 23. However, Choi teaches growth media comprising DMEM and fetal bovine serum (page 100, right column, 2nd full paragraph, line 3++).
Lee teaches method of culturing stem cell in DMEM with heat-inactivated FBS (page 882, right column, 1st full paragraph, line 2++) and Zuba-Surma teaches method of culturing very small stem cells (VSELs, page 1, abstract, line 1++) that is CD34+ (page 3, 2nd full paragraph++, page 19, Table 2, last row) .
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use heat-inactivated FBS and enrich the cells for CD34 positive.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both references teaches method of culturing small stem cells and Lee teaches method of culturing stem cell in DMEM with heat-inactivated FBS (page 882, right column, 1st full paragraph, line 2++) and Zuba-Surma teaches method of culturing very small stem cells (VSELs, page 1, abstract, line 1++) that is CD34+ (page 3, 2nd full paragraph++, page 19, Table 2, last row) as primitive features of these cells and the importance of mobility for its function (page 4, 5th full paragraph++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including optimize growth media by using heat-inactivated FBS and enrichment for CD34+, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 7-9 and 22-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of USPN10041037. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of culturing small mobile stem cells to produce extracellular matrix protein, while the patent is also include step of isolating ECM, therefore the method of instant application is rendered obvious of the patent.


Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653